Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-19 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 61/564,758, filed on 11/29/2011 under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/136/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
Figures 13-15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 16/238,041, 14/968,799 and 13/689,585, filed on 01/02/2019, 12/14/2015 and 11/29/2012 respectively, now US Patent 10,777,267, 10,201,133 and 9,244,449 respectively and any other related application(s) which are not listed and their current status as appropriate as required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,244,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward similar subject matter except with minor obvious variation as shown below table and explain here.  Claims appears to be similar for both instant application and patent ‘449. 

Instant Application
Patent 924449
1. An irrigation system, comprising: a connector of a controller interface (CI) coupled with an irrigation controller, wherein the connector is configured to 


a user interface of the CI; 
a processor of the CI coupled with the connector and the user interface, wherein the processor is configured to obtain valve transceiver (VT) programming with at least a portion of the VT programming being received from inputs by a user through the user interface of the CI, determine a station identifier as a function of the valve activation signal, and identify as defined in the VT programming a remote valve associated with the station identifier of the irrigation controller and controlled by a remote VT;
a processor of the CI coupled with the connector and the user interface, wherein the processor is configured to obtain valve transceiver (VT) programming with at least a portion of the VT programming being received from inputs by a user through the user interface of the CI, determine a station identifier as a function of the valve activation signal, and identify as defined in the VT programming a remote valve associated with the station identifier of the irrigation controller and controlled by a remote VT;
and a wireless transceiver coupled with the processor and configured to wirelessly transmit a wireless activation signal configured to be wirelessly received by the VT controlling the valve associated by the VT programming with the station identifier 
.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Hitt (Pub. NO. US 2004/0100394 A1).

As to claims 1 and 13, Hitt teaches the invention including an irrigation system and a method of irrigating and controlling irrigation, comprising: a connector of a controller interface 

As to claim 2 and 14, Hitt teaches the irrigation system and the method wherein the processor in obtaining the VT programming is configured to associate the VT with the valve controlled by the VT and associated with the station identifier designated by the valve activation signal (see, figures 1-4 and para 0015, 0021, 0023-0025, 0027, 0044- 0049, 0052, 0064, 0066-0068, 0070-0073, 0087-0089, 0092-0097, 0104).

As to claims 3-5 and 15-17, Hitt teaches the irrigation system and the method wherein the processor is further configured communicate a query to the irrigation controller, wherein the connector in receiving the valve activation signal activated by the irrigation controller is configured to receive a response to the query, and wherein the processor determines the station identifier from the response to the query, receive, from the inputs through the user interface, direction information as part of the VT programming, wherein the direction information identifies a designated geographic direction from a location of the Cl toward the VT with which the VT programming information is associated and evaluate the valve activation signal received from the irrigation controller to identify the station number, identify as a function of the valve activation signal and the station number the valve the valve to be activated in accordance with the valve activation signal, identify the VT corresponding to the valve to be activated, and activate the wireless transceiver to wirelessly transmit the wireless activation signal in response to identifying the VT to activate the corresponding one or more identified remote valves (see, figures 1-4 and para 0015, 0021, 0023-0025, 0027, 0044-0049, 0052, 0064, 0066-0068, 0070-0073, 0087-0089, 0092-0097, 0104).

As to claims 6-7 and 18, Hitt teaches the irrigation system and the method wherein the connector comprises a plurality of station input terminals configured to couple with station output terminals of the irrigation controller intended to be directly wired with a valve actuator such that the valve activation signal when applied to a station output terminal in accordance with an irrigation schedule implemented by the irrigation controller is received at a corresponding station input terminal, and wherein the processor is configured to associate in the VT programming the input terminal with the valve to be activated upon detecting a valve activation signal on the input terminal and the connector is configured to couple with a communication port of a control panel of the irrigation controller to receive the valve activation signals directly from the control panel 

As to claims 8-10, Hitt teaches the irrigation system and the method wherein the processor of the Cl is further configured to receive sensor data from a remote sensor, determine whether a threshold associated with the sensor data is exceeded and interrupt irrigation from the one or more valves controlled by the VT when the threshold associated with the sensor data is exceeded and interrupt all irrigation associated with the irrigation controller for at least a predefined period of time in response to determining that the threshold associated with the sensor data is exceeded and obtain the remote VT programming independent of programming of the irrigation program at the irrigation controller (see, figures 1-4 and para 0015, 0021, 0023-0025, 0027, 0044-0049, 0052, 0064, 0066-0068, 0070-0073, 0087-0089, 0092-0097, 0101, 0104).

As to claims 11 and 19, Hitt teaches the irrigation system and the method wherein the wireless transceiver is configured to receive status information from the VT regarding a parameter of the VT; and the processor is further configured to determine whether the status information has a predefined relationship with a corresponding status threshold, and cause a beeper command to be wirelessly communicated to the VT to generate an audible alert in response to determining that the status information has the predefined relationship with a corresponding status threshold (see, figures 1-4 and para 0015, 0021, 0023-0025, 0027, 0044-0049, 0052, 0064, 0066-0068, 0070-0073, 0087- 0089, 0092-0097, 0101, 0104).

As to claim 12, Hitt teaches the irrigation system and the method further comprising: a main circuit board of the Cl, the main circuit board comprising the processor and an interface board connector, wherein the interface board connector is configured to interchangeably .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119